— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered November 20, 1984, adjudicating her a youthful offender, upon a jury verdict convicting her of robbery in the second degree (two counts) and assault in the second degree (two counts), and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury should have been charged that character evidence, "in and of itself’, could create a reasonable doubt is without merit (see, People v Aharonowicz, 71 NY2d 678).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Kunzeman, Weinstein and Kooper, JJ., concur.